By the Court:
The evidence, “which of itself, and without the aid of the testimony of the accomplice, tends to connect the defendant with the commission of the offense,” and which, by section 1111 of the Penal Code, is made necessary to corroborate the testimony of an accomplice, need not be evidence tending to establish the precise facts testified to by the accomplice. It is sufficient if it tends to connect the defendant with the commission of the offense.
There was certainly evidence tending to show that the building was entered and the larceny committed in the night-time, and some evidence tending to connect the defendant with the commission of the crime.
The counsel for defendant asked the court to give the jury eighty-one specific instructions, many of which were refused. So many charges could hardly ever be necessary, and in the present case were certainly not necessary, fairly to present the law bearing upon the issues involved. The instructions given seem to have fairly and fully explained the law applicable to the questions actually tried, and which the jury were called upon to determine.
Judgment and order affirmed.